DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pump body" in lines 2 and 3. Claim 2 is dependent on claim 1 which recites “pump bodies”. It is not clear whether claim 2 only refers to one of the pump bodies or all of the pump bodies of claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the handle” in lines 2 and 3. Claim 8 is dependent on claim 2 which does not disclose “a handle”. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claims 3-5 and 9-10 are also rejected under the same grounds for being dependent on claim 2.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bylsma et al. (“Bylsma” hereinafter) (US PG PUB 2010/0185322).
Regarding claim 1, Bylsma discloses a liquid proportioning machine (item 20, figure 1A), comprising at least two liquid storage mechanisms (items 32a-32d, figure 1A) for storing liquid, pump bodies (items 24a-24d, figure 1A) for pumping liquid from the liquid storage mechanisms, and liquid discharge locations (item 131, figure 7) connected with liquid outlets (item 132, figure 7) of the pump bodies and ejecting liquid; wherein the liquid storage mechanisms are respectively connected with the corresponding pump bodies, and a regulating mechanism (items 26, 30, 182, 208, paragraph [0048]) for keeping a proportion for the liquid discharge speeds of the pump bodies is arranged between the pump bodies.
Regarding claim 2, Bylsma discloses at least one of the pump bodies comprises a rotating shaft (item 78, figure 6), and the rotating shaft rotates to cause the pump bodies to pump and discharge the liquid (paragraph [0035]); and the regulating mechanism comprises a driving shaft (item 76, figure 5) driven by a driving mechanism (item 26, figure 4) to rotate, and the driving shaft drives the rotating shafts of the liquid storage mechanisms to rotate through a transmission mechanism (item 74, figures 4-6, paragraph [0034-35]) and maintains a proportion for the rotating speeds between the rotating shafts (paragraph [0048]).
Regarding claim 3, Bylsma discloses that the driving shaft drives (item 76, figure 5) any rotating shaft to rotate through a first transmission mechanism (figures 4-6), and a second transmission mechanism (figures 4-6) is arranged between other rotating shafts (items 106, 78, figures 4-6) and the rotating shaft directly driven by the driving shaft.

Allowable Subject Matter
6.	Claim 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to liquid proportioning and dispensing operations: US PN 3,037,671, US PG PUB 2003/0146244, and US PN 9,316,216.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754